Citation Nr: 0418550	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE
1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.  The veteran died in October 1999.  The appellant is 
his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for the 
cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A certificate of death on file shows that the veteran died on 
October [redacted], 1999, at the age of 86.  The immediate cause of 
death was recorded as lung cancer due to tobacco abuse.  The 
time interval between onset and death was noted to be 
"months".  No other diseases were noted on the death 
certificate.  

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss, rated 90 percent since 
February 2001.  A total disability rating based on individual 
unemployability (TDIU) was also in effect since February 
1991.  

In a Statement in Support of the Claim (VA Form 21-4138), the 
appellant contends, in essence, that the veteran's fatal lung 
cancer was due to his exposure to diesel fuel and fumes, 
while working in engine rooms during service.  She further 
asserts that DIC under the provisions of 38 U.S.C.A. § 1318 
is warranted because the veteran had been unable to work 
since 1975 due to his service-connected bilateral hearing 
loss.  

It is noted on behalf of the appellant that there are 
additional medical records that have not been obtained that 
support the claims on appeal.  Specifically, her 
representative asserts in recently submitted written argument 
that a private physician (Dr. G.S.) treated the veteran since 
1975, and that the Social Security administration has 
additional pertinent medical records.  As the medical records 
in question may be relevant to this appeal, they must be 
secured and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1)(2) (2003).   

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the appellant 
must be notified as to what she must show to prevail in this 
claim, what information and evidence she is responsible for, 
and what evidence VA must secure.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1. The RO must assure compliance with the 
requirements of the VCAA, codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations. The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to her claims of the impact of the 
notification requirements on her claims. 

2. The RO should contact the appellant 
and request that she fill out an 
Authorization for the Release of Medical 
Records form so that the RO can obtain 
the records of Dr. G.S..  The RO must 
also contact the Social Security 
Administration for the purpose of 
obtaining any medical records of the 
veteran utilized in any decision relating 
to a claim for disability.  Any records 
that are secured should be associated 
with the claims file.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim
  
4.  The RO should readjudicate the 
appellant's claims for service connection 
for the veteran's cause of death and DIC 
under the provisions of 38 U.S.C.A. 
§ 1318.  In doing so, the RO should 
consider all evidence associated with the 
claims file since the November 2002 
Statement of the Case (SOC).  If any 
benefit sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R.F.WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


